Citation Nr: 1526165	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  10-44 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder impingement syndrome (referred to as a right shoulder disability). 

2.  Entitlement to service connection for chondromalacia patellae (bilateral knee disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to November 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In addition to the issues noted on the first page, the Veteran appealed the denial of a service connection claim for tinnitus.  However, during the pendency of the appeal, in an April 2012 rating decision, the RO granted the claim based on additional evidence.  As a full grant of the benefits sought on appeal, the Board no longer has jurisdiction over this issue, and is left to adjudicate the two remaining issues. 

The Veteran testified at an April 2014 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

This claim was previously before the Board in September 2014.  The Board remanded the claim for VA examination for evaluation and a nexus opinion of the Veteran's claimed disabilities.  In October 2014, VA completed a joints examination.  The Board finds its directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran's right shoulder disability is not etiologically related to service. 

2.  The evidence is at least in relative equipoise as to whether the Veteran's bilateral knee disability is etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for bilateral chondromalacia patella have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


I.  Right Shoulder

In September 2006, a private orthopaedic specialist diagnosed the Veteran with  right shoulder impingement syndrome.  The Veteran claims that he injured his right shoulder in service while playing basketball.  

In service, no issues with the right shoulder were documented in the March 1996 enlistment examination, the November 2011 separation examination, and the various sick call visits attended by the Veteran.  Sick call visit notes from October 1999 and January 2000 record a basketball related injury related only to the left shoulder.  Accordingly, no complaints of or actual injury to the right shoulder is shown during service. 

Post-service, the first mention of a right shoulder injury occurred five years post discharge in September 2006, when the Veteran reported having pain in the shoulder.  During the September 2006 appointment, a private orthopaedic specialist diagnosed the Veteran with an impingement syndrome of the right shoulder. 

In his assessment of the Veteran's right shoulder pain, the private orthopaedic specialist mentioned post-service incidents that were attributable to the Veteran's reported pains including in the shoulder.  The Veteran was involved in a number of post-service motor vehicle accidents.  The VA treatment records note one of these accidents occurred in 2003.  

Furthermore, no treating professional, private or public, has linked the current right shoulder disability to service.  The treatment records discuss pain management and physical therapy for the right shoulder, and are absent any discussion relating the right shoulder disability to service.  

In addition to the orthopaedic specialist assessment of etiology, VA scheduled the Veteran for a VA examination in October 2014.  The examiner opined that the "condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale provided was that the service medical records did not support a right shoulder condition since the separation examination was silent for any such condition.  Furthermore, there was no chronicity of symptoms from discharge to 2006. 

The only individual making a positive link between the right shoulder disability and service is the Veteran.  The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465.  However, the etiology of disability is a medical question.  The Veteran has no medical expertise or training to give him the competency required to make such an assessment.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence of record supports a post-service etiology.  

Based on the foregoing, the preponderance of the evidence is against the claim.  Accordingly, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


II.  Bilateral Knee

In November 2006, a private orthopaedic specialist diagnosed the Veteran with bilateral chondromalacia patella.  The Veteran claims injury to his knees in service as a result of sports injuries.  No reports of knee pain are seen in the service treatment records including the November 2001 separation examination.  

Post-service, the Veteran complained of knee pain that began in August 2002, (which preceded the 2003 motor vehicle accident), as seen in a March 2003 orthopaedic specialist treatment note.  At that time, the Veteran was formally evaluated and diagnosed with patellar tendonitis of the right knee based on an MRI scan. No diagnostic tests were taken of the left knee so any diagnosis is a mystery.   The Veteran reported seeing a Dr. C for his knee immediately after leaving service.  However, those records were destroyed.  Dr. C's office sent VA a notice saying that the office destroys records older than 10 years, but noted that the Veteran had received treatment for knee pain as late as December 2002. 

With the limited evidence available, the Board remanded the claim for a VA examination, which was conducted in October 2014.  The examiner opined that the service medical records did not support a knee condition.  The Veteran was diagnosed with chondromalacia of the patella in November 2006.  The November 2001 separation exam was silent for any knee or shoulder condition and there was no documented evidence of chronicity from discharge to 2006.  

In evaluating the evidence, the Board weighed the Veteran's statements of pain since discharge and complaints of knee pain dating back to within a year of service (a history provided in the course of seeking medical treatment, years before filing a claim with VA) against the negative opinion.  The balance of the evidence is at least in relative equipoise; accordingly, benefit of the doubt is given to the Veteran and the claim is granted. 


III.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to his service connection claims in a March 2008 notice.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran nor his representative has pled prejudicial error with regard to timing or content of the notice.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  As the contents of the notice fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's service and post-service treatment records.  The Veteran was also provided with VA examinations of the joints in October 2014.  The Board finds the October 2014 examination to be adequate for the purposes of evaluating service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2014 examiner is a medical professional and provided the Board sufficient information to render a decision.  

The Veteran was provided with a hearing before the undersigned VLJ in April 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010). They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the personal hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed conditions.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, however no such evidence was identified.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Since neither the Veteran nor his representative made the RO or Board aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required.  


ORDER

Service connection for right shoulder disability is denied. 

Service connection for a bilateral chondromalacia patella is granted, subject to the regulations governing the payment of monetary awards.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


